Citation Nr: 0916307	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis. 

2.  Entitlement to service connection for bilateral hearing 
loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection a bilateral knee 
disorder. 

5.  Entitlement to service connection for a left ankle 
disorder. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the Veteran's attempt to reopen his claim 
of entitlement to service connection for pulmonary 
tuberculosis, service connection for bilateral hearing loss 
disability, tinnitus, a left ankle disorder and PTSD.  That 
rating action granted service connection for right foot 
generalized osteopenia and osteoarthritis, secondary to cold 
injury residuals, evaluated as 10 percent disabling, 
effective February 24, 2004; service connection was also 
granted for left foot generalized osteopenia and 
osteoarthritis, secondary to cold injury residuals, evaluated 
as 10 percent disabling, effective February 24, 2004.  The 
Veteran perfected a timely appeal to that decision.  

By a rating decision in March 2006, the RO recharacterized 
the Veteran's bilateral foot disorder to residuals of cold 
weather injury, with pain, cold, numbness, and onychomycosis 
and generalized osteopenia and osteoarthritis, right and left 
feet, and assigned a 30 percent disability rating for each 
foot, effective February 24, 2004.  As the 30 percent rating 
is the maximum schedular rating for cold injury residuals, it 
represents a complete grant of the benefit sought on appeal 
and the matter of higher evaluation for residuals of cold 
weather injury, with pain, cold, numbness, and onychomycosis 
and generalized osteopenia and osteoarthritis, right and left 
feet, that issue is no longer on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  

The issues of entitlement to service connection for bilateral 
hearing loss disability and service connection for a left 
ankle are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will contact the Veteran 
if additional action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1955, the RO 
denied the Veteran's claim of entitlement to service 
connection pulmonary tuberculosis.  

2.  Evidence submitted since the December 1955 decision is 
cumulative or redundant of evidence previously considered 
and, by itself and/or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim and does not raise a 
possibility of substantiating that claim.  

3.  The Veteran does not have tinnitus.  

4.  The Veteran does not have a bilateral knee disability.  

5.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The December 1955 rating decision denying service 
connection for pulmonary tuberculosis is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a), 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the Veteran which 
was issued prior to the RO decision in September 2004.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2006 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  The record contains the 
separation examination and the results of a 1955 examination.  
Furthermore, the assertion of onset and continuity are not 
credible.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the  Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any current diagnosis of a bilateral knee disability, a 
left ankle disorder, tinnitus, or PTSD, and no competent 
evidence of active pulmonary tuberculosis in service or 
within an applicable presumptive period.  More specifically, 
the evidence in this case does not contain an indication (to 
include credible lay evidence) that there are symptoms of a 
disability that may be associated with service.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for pulmonary tuberculosis, 
service connection for tinnitus, a bilateral knee disorder, 
and PTSD, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for pulmonary tuberculosis after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The record indicates that the Veteran served on active duty 
from November 1949 to January 1953.  An enlistment 
examination dated in November 1949 was negative for any 
respiratory disorder; a chest x-ray was normal.  The service 
treatment records do not reflect any complaints of or 
treatment for any knee disorder or injury, or any ear 
problems, including ringing in the ears (tinnitus).  On the 
occasion of a separation examination in January 1953, the 
Veteran reported a history of sinus infection and sore throat 
with colds, asthma during childhood and symptomatic at 
present; clinical evaluation of the abdomen and viscera, 
liver, and the lower extremities was normal.  A chest x-ray 
was normal.  

The record reflects that the Veteran was admitted to a VA 
hospital on May 2, 1955 because a routine pre-employment 
physical examination chest film was read as "fibro-exudative 
lesion in the left apex and 1st intercostal space with 
primary calcification in the hilar area."  He was 
asymptomatic except for minimal asthma.  It was noted that 
the Veteran's initial chest film for service entry in 
September 1949 was considered abrnormal; he was apparently 
given clearance and inducted in November 1949.  On 
examination, it was noted that the Veteran appeared to be in 
good health; no abnormal physical findings were noted.  The 
Veteran remained afebrile during his period of 
hospitalization; the case was reviewed and it was felt that 
the Veteran had an inactive disease.  The final diagnosis was 
tuberculosis, pulmonary, minimal, left upper lobe, inactive 
for 6 years.  

Of record is a statement from a VA consultant in 
Tuberculosis, reflecting an interpretation of chest x-rays of 
the Veteran taken during the period from October 1949 to 
September 1955.  The consultant noted the earliest film to 
show instability of the lesion in the left apex was that of 
October 7, 1949, at which time the appearance was that of a 
minimal lesion, probably active.  Except for the 4x5 film of 
November 8, 1949, which is suspected to be that of another 
individual, all of the succeeding films show the presence of 
an unstable lesion in the left apex which, by April 11, 1955, 
showed evidence of probable cavitation and slight extension 
of the infiltration, in other words, a moderately advanced 
process.  

By a rating action in December 1955, the RO denied service 
connection for pulmonary tuberculosis.  It was determined 
that active pulmonary tuberculosis was not demonstrated in 
service or subsequent thereto.  It was also determined that 
active tuberculosis may have been present prior to or at 
induction but, if so, the disease became arrested during 
service.  The Veteran was informed of this decision and of 
his appellate and procedural rights by letter dated in 
January 1956.  He did not appeal that decision.  

A report of hospitalization, dated in December 1956, reflects 
diagnoses of normal heart, chronic pulmonary tuberculosis, 
minimal active, although activity is best determined by 
clinical manifestations.  

The Veteran's claim for service connection for PTSD, 
bilateral knee disorder, tinnitus and a left ankle disorder 
(VA Form 21-526) was received in February 2004.  Submitted in 
support of the Veteran's claims were VA progress notes dated 
from January 2000 to February 2000.  During an examination in 
January 2000, the Veteran complained of joint pain and 
frequent asthma attacks.  The assessment was childhood 
asthma, with recurrent attacks on abluterol, azmacort, and po 
prednisolon.  These records show no complaints or references 
to tinnitus.  

The Veteran was afforded a VA examination in June 2004.  The 
Veteran walked with a normal gait into the examination room; 
his gait was not unsteady or unpredictable.  The Veteran did 
not require an assistive aid to ambulate across the room.  
The examination of the ankles revealed no evidence of 
redness, heat, swelling, effusion, drainage, abnormal motion, 
instability or weakness.  Range of motion was full.  No 
disabilities involving the ankles or knees was noted.  


IV.  Legal analysis-N&M evidence-S/C pulmonary tuberculosis.

As noted above, service connection for pulmonary tuberculosis 
was previously denied in a rating decision in December 1955.  
At that time, the evidence included the service treatment 
records, the Veteran's claim, a post-service hospital 
summary, and the report of a consultant in tuberculosis, who 
noted that an April 1955 x-ray showed a moderately advanced 
process.  In December 1955, the RO denied the claim on a 
finding that active pulmonary tuberculosis was not 
demonstrated in service, or subsequent thereto.  The Veteran 
was informed of the determination and of the right to appeal; 
the Veteran did not appeal that decision within one year of 
the notification therefore, and it became final.  

Evidence added to the record since the December 1955 rating 
decision includes post service VA progress notes dated from 
January 2000 to February 2000 showing treatment for asthma.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
has not been submitted.  In sum, none of the evidence added 
to the record since the December 1955 rating decision relates 
to an unestablished fact necessary to substantiate the claim.  
The Veteran's claim was previously denied on the basis that 
active tuberculosis had not been demonstrated since discharge 
by physical examination.  There was no active tuberculosis 
during service or subsequent to discharge.  None of the 
evidence associated with the claim folder since the 1955 
rating decision shows that the Veteran has active 
tuberculosis.  While the evidence added subsequent to the 
December 1955 rating decision reflects treatment for numerous 
medical conditions, there is no indication of a diagnosis of 
active tuberculosis.  Accordingly, none of the evidence added 
to the file since the December 1955 rating decision is new 
and material for the purpose of reopening the claim.  

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis.  Accordingly, the claim to reopen is denied.  


V.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), (f).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  S/C-Tinnitus.

The Board observes that the Veteran's military occupational 
specialty, per his DD Form 214, was a cook.  However, the 
Veteran indicated that he was exposed to great gun fire from 
the battleship "Missouri" and several 105 and 155 gun 
fires.  The Veteran also reported that his main job in Korea 
was to load and unload ammunition from the ships and bringing 
them to the front line.  Accordingly, his contentions of in-
service noise exposure are found to be consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  
However, this does not, by itself, enable a grant of service 
connection.  Rather, the evidence must demonstrate a current 
tinnitus disability that is causally related to such active 
service.  

The service treatment records do not reflect any complaints 
of or treatment for any ear problems, including ringing in 
the ears (tinnitus).  At the time of the separation 
examination, in January 1953, clinical evaluation of the ears 
was normal.  Moreover, post-service private treatment reports 
show no complaints or references to tinnitus.  

As there is no mention whatsoever of tinnitus in the service 
treatment records or the VA treatment records, either in the 
way of a subjective complaint or objective clinical finding, 
the Veteran has not demonstrated a current disability due to 
tinnitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  Given the complete absence 
of any tinnitus complaints in or following active service, 
there is no showing of current disability and thus no basis 
for a grant of service connection.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the remand portion of this 
decision instructs for the Veteran to be afforded an 
audiologic examination with respect to his hearing loss 
claim, based largely on his contentions of in-service noise 
exposure.  However, the finding of in-service noise exposure 
alone is not enough to require a remand of the tinnitus 
claim.  Indeed, the evidence of record demonstrates a 
diagnosis of hearing loss but does not demonstrate any 
diagnosis, complaints, or treatment for tinnitus.  Therefore, 
although further development has been deemed warranted as to 
the hearing loss claim, no additional development should be 
pursued on the issue of tinnitus.  

We have specifically considered his lay statements.  However, 
his own statements are vague and do not establish the onset 
or even the existence of tinnitus; a statement "who knows 
when it was incurred," (Form 9) does not establish a lay 
nexus to service.  When we review the Form 21-526, he seems 
to change the onset from 1988 to December 1950.  
Cumulatively, the record establishes that the Veteran has not 
been a reliable historian.  We find that there is neither 
chronicity during service or continuity of symptomatology.  

In sum, there is no support for a grant of service connection 
for tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, this appeal is 
denied.  


B.  S/C-Bilateral knee disorder.

After careful review of the pertinent evidence of record, the 
Board finds that the competent evidence of record does not 
establish a current diagnosis of a bilateral knee disorder.  
The service treatment records do not include any mention of, 
complaints of, treatment for, or diagnosis of a bilateral 
knee disorder.  Furthermore, there is no documented medical 
observation of any knee pathology.  In the absence of proof 
of a current disease or injury, an essential element of 
service connection has not been satisfied, and that benefit 
cannot be granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Service connection for a bilateral knee disorder is 
denied as there is no competent evidence of a current 
disability - a requirement under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board is aware that the appellant is competent to report 
that he injured his knee during the evaluation, and that he 
has residual symptoms.  More specifically, the lower 
extremities were normal at separation and when examined in 
May 1955, he had no abnormal physical findings other than the 
x-ray findings and the healed scars around the anal orifice.  
He also denied a history of lameness at separation.  The 
Board finds that the negative service records, the negative 
1955 examination, and the absence of confirmatory evidence of 
post-service disability to be far more probative than his 
unsupported assertions.  

C.  S/C PTSD.

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the Veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Board notes that the Veteran does not have a 
diagnosis of PTSD; that is, the evidence of record shows no 
diagnosis of PTSD.  His claims file does not indicate that he 
has ever had any mental health treatment; the record does not 
show nor does the Veteran allege that he was diagnosed with 
PTSD in service or post service.  

The only evidence in support of the Veteran's claim are his 
own contentions.  However, there is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Consequently, his statements regarding the 
claimed condition are insufficient to establish a current 
diagnosis of a disease or injury or a nexus to service.  The 
Board notes that under certain circumstances lay statements 
may, however, serves to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, 
the Board does not believe that PTSD is subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
that he has PTSD in the absence of specialized training.  

In sum, at this time, there is no medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125.  Under 
these circumstances, the Board must conclude that the Veteran 
has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The application to reopen the claim of entitlement to service 
connection for pulmonary tuberculosis is denied.  

Service connection for tinnitus is denied.  

Service connection for bilateral knee disorder is denied.  

Service connection for PTSD is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  S/C for bilateral hearing loss.

The Veteran is seeking service connection for bilateral 
hearing loss.  He states that he did not receive treatment or 
evaluation for hearing loss in service, but he believes his 
disability is related to noise exposure in service.  In a 
statement in support of claim, dated in February 2005, the 
Veteran indicated that although he was a cook in the 
military, he was trained as a welder; his main job in Korea 
was to load and unload ammunition from the ships and bring 
them to the front line.  The Veteran reported that, the fact 
that he was ordered to go to the front line with ammunition, 
he was exposed to a lot of elements, including noise.  In his 
substantive appeal, the Veteran also indicated that he was 
exposed to great gun fire from the battleship "Missouri" 
and several 105 and 155 gun fires.  

The evidence of record reveals that the Veteran was seen at a 
VA clinic in January 2000, at which time he complained that 
he was having trouble hearing.  The examination report noted 
mild hearing loss.  The Veteran was referred to the audiology 
clinic.  However, this record does not contain the actual 
audiology data used to verify the presence of hearing loss; 
there is also no report of the Veteran's visit to the 
Audiology clinic.  

The criteria to establish a current hearing loss disability 
for compensation purposes are very specific and are set forth 
at 38 C.F.R. § 3.385.  The criteria requires specific 
audiology data with respect to hearing thresholds and speech 
recognition.  The evidence indicates that this data may exist 
in the VA system, but has not been made part of the record.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

No VA examination of the Veteran has been conducted.  This 
must be done.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the  Veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service- 
connected disability.  38 C.F.R. § 3.159(c) (4).  In this 
case, the January 2000 clinic note triggers the duty to 
provide the Veteran with a Compensation and Pension 
examination.  

B.  S/C for a left ankle disorder.

As to his claim of service connection for a left ankle 
disorder, to include as secondary cold injury residuals of 
the feet, the Board notes that a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

The Veteran contends that he has a left ankle disorder that 
developed as a result of his service-connected cold weather 
residuals in his feet, with associated osteoarthritis.  Given 
the Veteran's complaints and contentions, the Board finds 
that he should be afforded a VA examination to determine if 
his claimed left ankle disorder was caused or aggravated by 
the service-connected residuals of frostbite of the feet.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain and associate 
with the claims file all pertinent VA 
treatment records, including audiometer 
reports, audiology clinic notes, and ENT 
clinic notes for the Veteran from the 
VAMC in West Los Angeles, California, 
dated from January 2000 to the present.  

2.  Then, the Veteran should be accorded 
a VA audiology examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss.  The claims file 
must be provided to the examiner for 
review.  All indicated studies should be 
performed.  After examination of the 
Veteran and review of the record, and 
accepting the Veteran's reports of noise 
exposure, the examiner is requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current bilateral 
hearing loss is causally related to 
service or any incident of service, 
including exposure to weapons noise 
during service.  The examining physician 
should provide complete rationale for all 
conclusions reached.  

3.  The Veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of the claimed 
left ankle disorder.  The claims file 
must be provided to the examiner for 
review.  All indicated studies should be 
performed.  After examination of the 
Veteran and review of the record, the 
examiner should provide an opinion as to 
whether the Veteran has a left ankle 
disorder; if so, whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that such disorder is 
caused or otherwise aggravated by the 
service-connected residuals of cold 
weather injury of the feet? A complete 
rationale must be given for all opinions 
and conclusions expressed.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the Veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


